DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 02/04/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-18 are pending.
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. The examiner submits that the earliest public availability date of the previously applied Minn reference is December 21, 2017.  The following internet address provided by the Scientific and Technical Information Center (STIC) also indicates that the Minn reference was made available to the public on December 21, 2017: 
https://arxiv.org/search/physics?searchtype=author&query=Minn%2C+K

A printed copy of the webpage located at the aforementioned internet address is attached. See also MPEP § 901.06(a).
Since at least one author(s) of the Minn reference appears to be a co-inventor of the present application, he/she would appear to be in the best position to verify the earliest date the Minn reference was uploaded and made available to the public.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 02/01/2021 and 02/03/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).  A new grounds of rejection based upon 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, 10-13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the journal article titled “Excitation of epsilon-near-zero resonance in ultra-thin indium tin oxide shell embedded nanostructured optical fiber” by Minn et al. published in Scientific Reports, December 2017 (hereinafter “Minn”).  The Minn reference was applied in a prior Office action.
In re claim 1, Minn discloses an optical fiber, see Figures 1(a)-(b), comprising: 
a longitudinal core layer of dielectric material; 
a longitudinal cladding layer surrounding at least a portion of the core; and 
a longitudinal layer of ENZ material formed parallel to the core. See pages 1-12 of Minn for further details.  Figures 1(a)-(b) of Minn have been reproduced below. 

    PNG
    media_image1.png
    1167
    1404
    media_image1.png
    Greyscale

In re claims 2-7, 10-13, and 17-18, the particular limitations are clearly apparent from or implicit in the disclosure of Minn.

Claim(s) 1, 5, 7, 11, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TYAGI, H. K., LEE, H. W., UEBEL, P., SCHMIDT, M. A., JOLY, N., SCHARRER, M., RUSSELL, P. S., "Plasmon resonances on gold nanowires directly drawn in a step-index fiber", Optics Letters, (2010), pp 2573-2575, Vol. 35, No. 15 (hereinafter “Tyagi”).  The Tyagi reference was listed as Cite No. 47 on one of the IDS statements filed 02/01/2021.
In re claim 1, Tyagi discloses an optical fiber, see Fig. 1, comprising: 
a longitudinal core layer of dielectric material (“GeO2:SiO2”); 
a longitudinal SiO2 cladding layer surrounding at least a portion of the core; and 
a longitudinal layer/wire of ENZ material (“gold”) formed parallel to the core. See pages 2573-2574 of Minn for further details. Fig. 1 of Minn have been reproduced below.
    PNG
    media_image2.png
    600
    689
    media_image2.png
    Greyscale

In re claim 5, the ENZ layer/gold wire is formed in operational proximity to the core and configured to affect a light source passing through the core (Tyagi, pg. 2575: “Coupling of light from the glass core to guided SPP modes on the gold wire occurs at specific well-defined wavelengths, controllable over a wide range by changing the spacing and diameter of core and 

In re claim 7, since the optical fiber of Tyagi appears to have the same claimed physical structure, the ENZ layer/gold wire is inherently capable of changing a rotational angle of incoming light with an applied magnetic field.

In re claim 11, Tyagi discloses a method of alternating light in an optical fiber, see Fig. 1, the optical fiber having a longitudinal core layer of dielectric material (“GeO2:SiO2”), a longitudinal cladding layer surrounding at least a portion of the core, and a longitudinal layer/wire of ENZ material/gold formed parallel to the core, the method comprising: 
providing light to the optical fiber; and 
absorbing at least a portion of the light along the core as a result of the ENZ layer/gold wire (Tyagi, pg. 2573: “strong coupling of light from the glass core to SPP resonances on the gold wire is observed at specific well-defined wavelengths”).  See pages 2573-2574 of Minn for further details.

In re claim 12, Tyagi further discloses absorbing at least the portion of the light along the core further comprises absorbing light incident to the core a resonant wavelength that corresponds to an ENZ wavelength (Tyagi, page 2573: “The differing modal dispersion of the step-index core and the nanowire means that they can become coupled at certain resonant wavelengths, when the modes guided in the dielectric core and on the metallic nanowire are phase matched”).


In re claim 18, as seen in Fig. 1 of Tyagi, the ENZ layer/gold wire is applied to an inner surface of the cladding material in operational proximity to the core.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minn as applied to claim 1 or 11 above, and further in view of the journal article titled “Electrically Tunable Epsilon-Near-Zero (ENZ) Metafilm Absorbers” by Park et al., published in Scientific Reports, November 2015 (hereinafter “Park”).  Park was also applied in a prior Office action...
In re claims 8 and 9, Minn only differs in that he does not teach a dielectric layer coupled to the ENZ layer, and a metal layer coupled to the dielectric layer, and a bias voltage source coupled to the metal layer and the ENZ layer.  Park, on the other hand, teaches an electrically tunable metafilm absorber comprising a dielectric layer coupled to an ENZ layer, and a metal layer coupled to the dielectric layer, and a bias voltage source coupled to the metal layer and the ENZ layer. See Figure 1 of Park. In order to make his optical fiber electrically tunable, the optical fiber of Minn would have been modified to include the dielectric layer of Park coupled to the ENZ layer of Minn, the metal layer of Park coupled to the dielectric layer, and the bias voltage source of Park coupled to the metal layer and the ENZ layer, thereby obtaining the invention specified by claims 8 and 9.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 8 and 9 in view of Minn combined with Park.

In re claims 14 and 15, Minn only differs in that he does not a dielectric layer coupled to the ENZ layer, a metal layer coupled to the dielectric layer, a bias voltage source coupled to the ENZ layer and the metal layer, the method further comprising: applying a bias voltage to the ENZ layer and changing a permittivity of the ENZ layer to change absorbance of the light. Park, on the other hand, teaches an electrically tunable metafilm absorber comprising a dielectric layer coupled to an ENZ layer, a metal layer coupled to the dielectric layer, and a method comprising: applying a bias voltage to the ENZ layer and changing a permittivity of the ENZ layer to change absorbance of the light. See pages 2-3 of Park. In order to make his optical fiber electrically tunable, the optical fiber of Minn would have been modified to include the dielectric layer of Park coupled to the ENZ layer of Minn, the metal layer of Park coupled to the dielectric layer, and the bias voltage source of Park would have been applied to the ENZ layer of Minn to change a permittivity of the ENZ layer to change absorbance of the light, thereby obtaining the invention specified by claims 14 and 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 14 and 15 in view of Minn combined with Park.

In re claim 16, as mentioned on page 7 of Park, a time-varying bias is applied to his device, thereby changing the absorbance of the light by implicitly changing the permittivity of his ENZ layer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/01/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
March 4, 2021